United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3170
                                   ___________

Marjorie J. Johnson,                  *
                                      *
                  Appellant,          *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Southern
Jan McClurg; Paul Viner; Brad         * District of Iowa.
Musal; Scott County Soil & Water      *
Conservation; Iowa Department of      *      [UNPUBLISHED]
Agriculture,                          *
                                      *
                  Appellee.           *
                                 ___________

                             Submitted: January 30, 2003

                                  Filed: January 31, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Marjorie J. Johnson appeals the district court's* dismissal of her complaint.
Having carefully reviewed the record, we conclude the district court correctly
dismissed the complaint for failing to state a claim. Accordingly, we affirm. See 8th


      *
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
Cir. R. 47B. We also decline to consolidate this appeal with another of Johnson's
appeals, No. 02-3865.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-